DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       MOTOROLA SOLUTIONS, INC., and DANIEL SANCHEZ,
                       Appellants,

                                     v.

               SIGNAL COMMUNICATIONS, LLC, ET AL.,
                           Appellees.

                               No. 4D22-823

                          [November 23, 2022]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No.
CACE21-10697.

  Michael J. Dono and Elisha M. Sullivan of Hamilton, Miller & Birthisel,
LLP, Miami, for appellants.

   Dennis S. Klein of Kelly Kronenberg, Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.